Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 163, 168, and 171 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 163, this claim is unclear because it recites further limitations using two separate transitioning statements, “comprises” and further “the method comprising.”  It is unclear if applicant intends to include the first wherein clause as a further limitation.
Regarding claims 168 and 171, these claims are similarly recited in the peculiar arrangement as claim 163.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 167 and 178 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 167 and 178 do not further limit the scope of their respective independent claims because of limitation h reciting “any other ML or classifier/classification technique” which broadens the dependent claim to have the same scope as the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 161, and 163-179 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison et al. US 2010/0280579 A1.

	Denison teaches:
1 . (Original) A computer implemented method for interfacing with a nervous system of a subject, the method comprising: 
in response to receiving a plurality of neurological signals associated with the neural activity of the first portion of nervous system [Fig. 2 sensing module 46], performing the steps of: 
processing [Fig. 2 processor 40] neural sample data representative of the received plurality of neurological signals using a first one or more machine learning (ML) technique(s) [para. 0047, “Example machine learning techniques include, but are not limited to, a genetic algorithm, an artificial neural network (e.g., based on a support vector machine (SVM), Bayesian classifiers, and the like) or other supervised machine learning techniques.”] trained for generating estimates of neural data representative of the neural activity of the first portion of nervous system [para. 0055, “In examples in which the patient state includes a movement or non-movement state, the one or more signals indicative of a patient parameter that are used to determine the patient state may include, but are not limited to, bioelectrical brain signals, such as an electroencephalogram (EEG) signal, electrocorticogram (ECoG) signal, a local field potential (LFP) sensed from within one or more regions of a patient's brain and/or action potentials from single cells within the patient's brain.”]; and 

transmitting data representative of the neural data estimates to a first device associated with the first portion of nervous system; [Fig. 2 processor 40] and 

in response to receiving device data from a second device [sensor 38] associated with a second portion of the nervous system [motion sensor detects falling, associated with balance portion of nervous system], performing the steps of: 
generating one or more neurological stimulus signal(s) by inputting the received device data to a second one or more ML technique(s) trained for estimating one or more neurological stimulus signal(s) associated with the device data for input to the second portion of nervous system; [Fig. 2 44 stimulation generator] and 
transmitting the one or more estimated neurological stimulus signal(s) towards the second portion of nervous system of the subject.  [para. 0109]

Denison teaches:
161. (New) The computer implemented method as claimed in claim 1, wherein the estimates of neural data representative of neural activity as generated or calculated by at least one of the ML techniques are associated with one or more bodily variables.  [para. 0057, “Other signals that may be used to determine a patient state in accordance with techniques described herein include signals generated by a motion sensor (e.g., a one-axis, two-axis or three-axis accelerometer, a gyroscope, a pressure transducer, or a piezoelectric crystal) or another type of sensor that generates a signal indicative of a patient parameter (e.g., physiological parameters such as blood pressure, tissue perfusion, heart rate, respiratory rate, muscle activity, electrodermal activity, body temperature, and the like).”]


	Denison teaches:
163. (New) The computer implemented method of claim 1, 

the method comprising: 
receiving one or more neurological signals from the neural receivers associated with the plurality of neurons of the subject; and classifying the one or more neurological signals into one or more categories of neural data using at least one of the first one or more ML technique(s).   [Fig. 9, data used to classify different state indicators]

	Denison teaches:
164. (New) The computer implemented method of claim 1, further comprising: generating neural sample data representative of the neurological signals by capturing samples of the neurological signals when neural activity is detected; and processing the neural sample data using at least one of the first one or more ML technique(s) to generate neural data representative of neural information associated with the neural activity.  [para. 0128]

	Denison teaches:
165. (New) The computer implemented method as claimed in claim 164, further comprising generating a training set of neural sample data by: storing captured neural sample data received from the plurality of neurological signals, wherein the neural sample data is timestamped; capturing and storing sensor data from one or more sensors trained on the subject, wherein the sensor data is timestamped; synchronising the neural sample data with the sensor data; and 

	Denison teaches:
166. (New) The computer implemented method of claim 1 further comprising training at least one of the first one or more ML technique(s) based on a training set of neural sample data, wherein each neural sample data in the training set is labelled associated with a neural data label identifying the neural data contained therein.  [para. 0087, “For example, if patient 14 detects a seizure or a particular mood state or patient posture, patient 14 may activate the event indication button, and, in response, the processor may generate an event marker.”]

	Denison teaches:
167 . (New) The computer implemented method of claim 1, wherein at least one of the first one or more ML technique(s) comprise at least one or more ML technique(s) or combinations thereof from the group of: a) neural networks; b) Hidden Markov Models; c) Gaussian process dynamics models; d) autoencoder/decoder networks; e) adversarial/discriminator networks; f) convolutional neural networks; g) long short term memory neural networks; and h) any other ML or classifier/classification technique or combinations thereof suitable for operating on said received neurological signal(s).  [para. 0047, “Example machine learning techniques include, but 

	Denison teaches:
168. (New) The computer implemented method of claim 1, wherein at least one of the first one or more ML technique(s) is based on a neural network autoencoder structure, the neural network autoencoder structure comprising an encoding network and a decoding network, the encoding network comprising one or more hidden layer(s) and the decoding network comprising one or more hidden layer(s), wherein the neural network autoencoder is trained to output a neural data label vector that is capable of classifying each portion of neural sample data from a training set of neural sample data into one or more neural data labels, the method comprising: inputting neural sample data to the autoencoder for real-time classification of neurological signals.  [para. 0047, “artificial neural network.”]

	Denison teaches:
169. (New) The computer implemented method as claimed in claim 168, the method further comprising: training the neural network autoencoder for outputting a neural data label vector that is capable of classifying each portion of neural sample data from a training set of neural sample data into one or more neural data labels; and using the trained weights of the hidden layer(s) of the autoencoder for real-time classification of neurological signals.  [Fig. 9]



	Regarding claims 171-178, these method claims are rejected on the same grounds and rationale as the method claims above with similar limitations.

	Regarding claim 179, this apparatus claim recites limitations for carrying out the method recited above in claim 1 and is rejected on the same grounds and rationale as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 162 is rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. US 2010/0280579 A1 in view of Snyder US 2008/0208781 A1.

	Denison does not teach the following limitation, however, Snyder teaches:
162. (New) The computer implemented method of claim 1, further comprising: receiving at least one set of performance data associated with the first one or more ML technique(s) or the second one or more ML technique(s); evaluating the set of performance d


It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Snyder with those of Denison.  A person having ordinary skill in the art would have been motivated to combine the teachings because Snyder teaches that tracking poor or “unknown” outcomes may be an indication that the neural network needs to be retrained.  (See abstract).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GARY COLLINS/Examiner, Art Unit 2115